Citation Nr: 1451954	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  11-34 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES


1. What evaluation is warranted for a chronic muscular strain superimposed on degenerative instability from June 16, 2009?  

2. Entitlement to a total disability rating based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to March 1976.

This case comes to the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In March 2010, the RO granted compensation for a chronic muscular strain superimposed on degenerative instability under 38 U.S.CA. § 1151 and assigned a 30 percent rating, effective June 16, 2009.  The Veteran timely appealed the initial rating assigned and in January 2013 the RO increased the rating to 40 percent, effective June 16, 2009. 

In June 2014, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of that hearing is of record.

In June 2014, the Veteran raised the issue of entitlement to increased ratings for left and right lower extremity radiculopathy.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate consideration.  

After the RO issued its most recent supplemental statement of the case, the Veteran submitted additional evidence.   The Board received a letter from the Veteran's representative waiving the claimant's right to have the RO consider this evidence in the first instance.  See 38 C.F.R. § 20.1403(c) (2014) (allowing Board to review evidence without initial review by the AOJ if this procedural right is waived).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At the Board hearing, the Veteran testified that his back disability, to include any disorders secondary to that disorder, caused him to be unemployable.  There is some support for this claim in the findings of one of the VA physicians who examined the Veteran.  According to a June 2011 VA examination report, "Working capacity is severely limited by back difficulty.  He is limited to very light work.  The work needs to be mostly sitting.  He needs to be able to change positions frequently as needed for comfort.  He needs to be able to lie down occasionally as needed for comfort.  Previous laboring work is no longer possible."  Hence, the issue of entitlement to a total disability rating based on individual unemployability has been raised.  This issue, however, has yet to be addressed by the RO, and in light of the decision in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), it must be remanded to the AOJ for initial development and adjudication. 

The Veteran also testified that he was granted Social Security disability benefits.  According to his VA medical records, the Veteran began receiving these benefits in early 2012.  Pursuant to its duty to assist the Veteran, VA must attempt to obtain relevant records from other Federal departments or agencies, including the Social Security Administration.  See 38 C.F.R. § 3.159(c)(2) (2014).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Social Security 
Administration and obtain, if available, any records pertinent to the Veteran's back disorder and any associated disorders.  Any records so obtained must be associated with the Veteran's file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
	
2.  Thereafter, the Veteran must be afforded a VA orthopedic examination to assess the current nature and extent of his chronic muscular strain superimposed on degenerative instability.  The examiner is to be provided access to the claims folder, a copy of this remand, VBMS, and Virtual VA. The examiner must specify in the report that the claims file, VBMS and Virtual VA records have been reviewed. 

In accordance with the latest worksheet for rating ankle disorders, the examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his chronic muscular strain superimposed on degenerative instability.  The nature and extent of the appellant's lower extremity radiculopathy must also be addressed.  Finally, the impact of these disorders on the appellant's ability to work must be addressed.  A complete rationale for any opinion expressed must be provided.
 
3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken, to include adjudicating the issues referred above, the issue of entitlement to a total disability rating based on unemployability must be adjudicated and the claim for a higher initial rating for chronic muscular strain superimposed over degenerative instability must be readjudicated.  If either benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



